UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-1077



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MATTHEW M. SILLS,

                                               Claimant - Appellant,

          and


$11,500.00 in US CURRENCY,
                                                           Defendant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:05-cv-00418-BR)


Submitted: July 19, 2007                      Decided:   July 24, 2007


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Matthew M. Sills, Appellant Pro Se.   George Edward Bell Holding,
United States Attorney; Neal Irving Fowler, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Claimant Matthew M. Sills appeals the district court’s

order   entering   judgment   against    defendant   currency   in   this

forfeiture proceeding under 21 U.S.C. § 881(a)(6) (2000).        We have

reviewed the record and find no reversible error.       Accordingly, we

affirm for the reasons stated by the district court. United States

v. Sills, No. 5:05-cv-00418-BR (E.D.N.C. Dec. 22, 2006).               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                AFFIRMED




                                 - 2 -